Case 1:19-cv-07015-CBA-ST Document 39 Filed 05/27/20 Page 1 of 2 PageID #: 279




                     IN THE UNITED STATES DISTRICT COURT
                IN AND FOR THE EASTERN DISTRICT OF NEW YORK

                                                         STIPULATION OF
SEMYON GRINBLAT, individually and
                                                     DISMISSAL OF WALGREEN
on behalf of all others similarly situated,
                                                 EASTERN CO., INC. AND WALGREEN
                                                       CO. WITH PREJUDICE
                                    Plaintiff,

                  -against-

WALGREEN EASTERN CO., INC.,
                                                    CASE NO.: 19-cv-7015-CBA-ST
WALGREEN CO., LOIS WITKOFF,
MARTIN BIRNBAUM, JOHN DOE 1-X,
persons yet unknown, Limited Liability
Companies, Partnerships, Corporations 1-
X, entities yet unknown,

                                 Defendants.

       IT IS HEREBY STIPULATED AND AGREED by, and between, the undersigned
attorneys of record for Plaintiff, SEMYON GRINBLAT, and Defendants, WALGREEN
EASTERN CO., INC. and WALGREEN CO. (“Defendants”), in the above-captioned action, that
whereas no party hereto is an infant, or an incompetent person, for whom a committee has been
appointed, and no person not a party having an interest in the subject matter of the action, the
action against Defendants is hereby dismissed with prejudice, pursuant to Federal Rule of Civil
Case 1:19-cv-07015-CBA-ST Document 39 Filed 05/27/20 Page 2 of 2 PageID #: 280




Procedure 41(a)(1)(A)(ii). Only the two defendants, WALGREEN EASTERN CO., INC. and
WALGREEN CO., are hereby dismissed from the action.




Signed: May 27, 2020                          Signed: May 27, 2020




                                              ____________________________
Michael Grinblat, Esq. (4159752)              Erik Mass, Esq.

Attorney for Plaintiff                        Attorneys for Defendants
SEMYON GRINBLAT                               WALGREEN EASTERN CO., INC. and
                                              WALGREEN CO.
Law Offices of Michael Grinblat               Ogletree, Deakins, Nash, Smoak & Stewart,
                                              P.C.
10 East 39th Street, 12th Floor               599 Lexington Avenue, 17th Floor
New York, NY 10016                            New York, NY 10022
Tel: (347) 796-0712                           Tel: (212) 492-2517
Fax: (212) 202-5130                           Fax: (212) 492-2501
Email: michael.grinblatesq@gmail.com          Email: erik.mass@ogletree.com




SO ORDERED:


____________________________
Carol Bagley Amon,
U.S. District Court Judge




                                       2
